Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 54-69, drawn to an apparatus, e.g., claim 54, or to a method, e.g., claims 62 or claim 64, for adjusting the pH of a fluid, e.g., wastewater, by carrying out microbiologically-dictated biochemical reactions, classified in C02F 3/303.
II. Claims 70-82, drawn to a method of partitioning a fluid body within a fluid containment vessel by physical means, e.g., by a lagoon curtain, classified in A01C3/023.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related method inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In this case, the inventions as claimed:
have a materially different mode of operation, function, or effect insofar as Invention I relates to adjustment of chemical reaction conditions, i.e., pH, whilst Invention II relates to a specific structural attribute, i.e., “physical [partitioning] means” of chemical reactor design not limited to any particular reaction system;
the inventions are mutually exclusive in that adjustment of pH (Invention I) implies adjustment of pH throughout a reactor volume whilst the physical partitioning means implies creation of zones having different reaction conditions, e.g., pH;
there is nothing of record to show them to be obvious variants one over the other.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search of Invention I does not require a Search of Invention II, and vice versa.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Art Cited of Interest
	In the course of conducting a search for the limited purpose of ascertaining whether a search burden exists for examining together the two inventions noted above, the following references were found and which support the examiner’s contention that a serious search burden would exist if Invention I were examined together with Invention II:
US 20180072978 to Satou
US 20170005349 to Wallace
US 20150322399 to PURUSHOTHAMAN
US 20120322131 to Schneider
US 20040040900 to Onali
US 6698249 to Yagi.



other uncited documents should be made at this time.
	The examiner looks forward to Applicant’s election, whether made with or without  arguments traversing the above-noted requirement for restriction, at which time examination on the merits will begin.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152